83303: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19202: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83303


Short Caption:CLARK (DARRELL) VS. STATECourt:Supreme Court


Related Case(s):83276


Lower Court Case(s):Clark Co. - Eighth Judicial District - C351676Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDarrell ClarkCarl E. G. Arnold
							(Law Offices of Carl E.G. Arnold)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


08/02/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/02/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-22288




08/27/2021Docketing StatementFiled Docketing Statement Criminal Appeals (REJECTED PER NOTICE ISSUED 08/27/21). (SC)


08/27/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Docketing Statement Criminal Appeals. (SC)21-25056




08/31/2021MotionFiled Appellant's Motion for Extension of Time to File Docketing Statement (First Request). (SC)21-25388




09/03/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until September 7, 2021, to file and serve the docketing statement.  (SC)21-25714




09/07/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-25855




09/17/2021TranscriptFiled Notice from Court Reporter. Kristine Santi  stating that the requested transcripts were delivered.  Dates of transcripts: 04/12/21, 04/13/21, 04/14/21, 04/15/21, 04/16/21, 04/19/21 and 04/20/21. (SC)21-26996




12/14/2021Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 7 days. (SC)21-35657




12/22/2021MotionFiled Motion for Extension of Time to File Docketing Statement (First Request). (SC)21-36515




12/28/2021Order/ProceduralFiled Order.  On December 22, 2021, appellant filed a motion for an extension of time to file the docketing statement.  However, the docketing statement was filed on September 7, 2021.  Accordingly, this court takes no action on appellant's motion.  (SC)21-36813




01/04/2022MotionFiled Motion for Extension of Time to File Opening Brief (First Request). (SC)22-00246




01/05/2022Order/ProceduralFiled Order. This court takes no action regarding the document filed on January 4, 2022.  Appellant shall have 7 days from the date of this order to file and serve the opening brief and appendix. (SC)22-00408




01/12/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED 1/12/22) (SC)


01/12/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-01255




01/12/2022BriefFiled Appellant's Opening Brief. (SC)22-01301




01/12/2022AppendixFiled Appellant's Appendix Volume 1. (SC)22-01303




01/12/2022AppendixFiled Appellant's Appendix Volume 2. (SC)22-01304




01/12/2022AppendixFiled Appellant's Appendix Volume 3. (SC)22-01305




01/12/2022AppendixFiled Appellant's Appendix Volume 4. (SC)22-01308




01/12/2022AppendixFiled Appellant's Appendix Volume 5. (SC)22-01311




01/12/2022AppendixFiled Appellant's Appendix Volume 6. (SC)22-01312




02/10/2022Notice/IncomingFiled Respondent's Notice of Appearance for John Afshar. (SC)22-04512




02/10/2022MotionFiled Respondent's Motion for Extension of Time - 1st Request. (SC)22-04513




02/10/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief  due: March 14, 2022)22-04526




03/07/2022BriefFiled Respondent's Answering Brief. (SC)22-07221




04/27/2022Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


06/17/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-19202




07/12/2022RemittiturIssued Remittitur.  (SC)22-21827




07/12/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View